DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               PETER SPOREA,
                                  Appellant,

                                      v.

                         REGIONS BANK, N.A.,
                              Appellee.

                               No. 4D20-2653

                                [July 7, 2021]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Sandra Perlman, Judge; L.T. Case No.
2014-CA-003212-AXXX-CE.

   Peter Sporea, Coral Springs, pro se.

   Loretta Comiskey O’Keeffe of Gibbons Neuman, Tampa, for appellee.

PER CURIAM.

    Pursuant to Florida Rule of Appellate Procedure 9.315(a), and having
considered appellant’s initial brief, the order on appeal is summarily
affirmed. The initial brief presents no preliminary basis for reversal.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.